As conceded by the People, defendant’s 1999 robbery conviction did not constitute an “exclusion offense” that rendered him ineligible for resentencing pursuant to CPL 440.46. Nevertheless, the court properly exercised its discretion in concluding that substantial justice dictated denial of defendant’s application for resentencing (see People v Gonzalez, 29 AD3d 400 [2006], lv denied 7 NY3d 867 [2006]). Defendant’s criminal record is very serious and includes violent crimes. In addition, his prison disciplinary record is extraordinarily poor. Concur — Saxe, J.E, Friedman, Acosta, DeGrasse and Abdus-Salaam, JJ.